FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 EMETERIA J. RAMIREZ-MEDRANO,                    No. 07-70884

               Petitioner,                       Agency No. A090-793-537

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Emeteria J. Ramirez-Medrano, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen based on ineffective assistance of counsel. We have jurisdiction pursuant



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo claims of due process violations in immigration

proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny the petition for review.

       We agree with the BIA that Ramirez-Medrano failed to show that she was

prejudiced by her former counsel’s performance. See Blanco v. Mukasey, 518 F.3d
714, 722 (9th Cir. 2008) (no prejudice from counsel’s failure to call a witness

because additional testimony would not have likely changed the outcome); see also

Ortiz v. INS, 179 F.3d 1148, 1153-54 (9th Cir. 1999) (attorney’s failure to elicit

critical testimony regarding petitioner’s asylum claim was insufficient to establish

prejudice).

       PETITION FOR REVIEW DENIED.




KS/Research                               2                                    07-70884